COLLIER, C. J.
An infant may ratify a contract made during his minority, after he becomes of age, as well by his acts as by an express promise. 1 N. Hamp. R. 75; 3 Id. 315; 9 Id. 436; 10 Id. 194. Consequently,it has been said, if an infant, after he attains his majority, continues in pos*421session of lands leased to him, or which have been conveyed to him, in both instances he affirms the contract under which he is in possession. Id. In Delano v. Blake, 11 Wend. Rep. 85, an infant took the note of a third person in payment for work done, retained it for eight months after he came of age, and then offered to return it, and demanded payment for his work. In an action for work and labor done, it was held, that the retaining of the note for such a length of time was a ratification of the contract under which it was received. And an infant may ratify and affirm a negotiable note made by him during infancy. 2 N. Hamp. Rep. 54; 7 Id. 372. In Lawson v. Lovejoy, 8 Greenl. Rep. 405, an infant purchased a yoke of oxen, and gave a negotiable promissory note in payment; afterwards he sold them and received the proceeds: Held, that the conversion taking place after he attained his majority, was a ratification of the contract, and the indorsee was entitled to recover. So where an infant purchased a pot-ash kettle, irons, leaches, &c., and gave his promissory note, it being agreed by the parties that he might try the kettle, and return it, if it did not answer; the vendor, after the infant became of age, requested him to return it, if he did not intend to keep it; but he retained- and used it, with the other property, a month or two afterwards: Held, that this was a ratification of the entire contract, and that an action might be sustained on the note. 10 N. Hamp. Rep. 194. See also, 4 Mass. Rep. 502; 6 Ala. R. 544.
In the case at bar, the defendant, after he attained his majority, went to Mississippi to demand payment of the note which he purchased from the defendant, and for which he gave the order declared on; he received notice of the nonpayment of the order, and though years have elapsed, has never offered to return the note, or disaffirm the contract. These acts and omissions warrant the implication, that the defendant intended to abide by his undertaking; and they are quite sufficient, in the absence of any thing to countervail their effect, to establish an affirmation of the contract, and take away the defence of infancy. The circuit court having laid down the law differently, its judgment is reversed and the cause .remanded.